        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 1 of 18



                          UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS (BOSTON)

MARK ANTHONY REID,                  )
on behalf of himself and others     )
similarly situated,                 )
                                    )
            Petitioners/Plaintiffs, )
v.                                  )                 CIVIL ACTION NO. 3:13-cv-30125-PBS
                                    )
CHRISTOPHER DONELAN, SHERIFF, )
FRANKLIN COUNTY, MASS., ET AL., )
                                    )
            Respondents/Defendants. )
____________________________________)

                                   JOINT STATUS REPORT

I.     Defendants’ Response

       The parties appeared before the Court on September 17, 2018, to address the pending

motions regarding whether the Reid class should be decertified (or can be modified) in light of

Jennings v. Rodriguez, No. 15-1204, --- U.S. ---, 138 S. Ct. 830 (2018). The Court ordered the

parties to submit a joint status report by October 17, 2018.

       A. Effect of the First Circuit’s Decision and Jennings v. Rodriguez

       In Jennings v. Rodriguez, the Supreme Court specifically rejected the legal basis upon

which Judge Ponsor certified the Reid class — that under the canon of constitutional avoidance,

8 U.S.C. § 1226(c) implicitly imposed a statutory right to a bond hearing after six months of

detention. See 138 S. Ct. 830. 1 Jennings reiterated that 8 U.S.C. § 1226(c) is constitutional and

confirmed that § 1226(c) mandates detention for certain aliens throughout their removal




1
  Rather than repeat arguments previously made, Defendants incorporate by reference their
motion to decertify and opposition to Plaintiffs’ motion to modify the class and motion to amend
the complaint. (ECF Nos. 377, 400, 401).




                                                 1
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 2 of 18



proceedings. Moreover, Jennings explicitly rejected the application of any bright-line, time-

based rule on a classwide basis to determine whether an alien’s detention has become so

“unreasonable” as to amount to an arbitrary deprivation of liberty. 2 Additionally, Jennings

suggested that a class action may no longer be an appropriate vehicle for plaintiffs’ due process

claims where a single declaratory judgement is incapable of providing relief to the entire class in

a single stroke. See Wal-Mart Stores, Inc v. Dukes, 564 U.S. 338, 350-51 (2011).

       Similarly, even before Jennings, the First Circuit held that Plaintiffs’ claims required an

individualized approach — explicitly rejecting the district court’s adoption of a bright-line rule,

which was “an essential predicate to class certification.” Reid v. Donelan, 819 F.3d 486 (1st Cir.

2016), cert. denied, 138 S. Ct. 1547 (2018), vacated, 2018 WL 4000993 (1st Cir. May 11, 2018).

It further held that the certified class was “substantially overbroad.” Id. Additionally, the First

Circuit noted that “[i]t may well be that no suitable class can be formed, and that due process

concerns [] must be raised by an individual. . . .” Id. at 502.

       However, Jennings left open (and remanded) the question of whether the Due Process

Clause may require bond hearings whenever 1226(c) detention lasts longer than six months (or at

any given pre-determined fixed point). Defendants assert that an individual alien detained under

8 U.S.C. § 1226(c) may bring an as-applied constitutional challenge on a case-by-case basis. To

do this, the alien must show that his or her ongoing detention has become so unreasonable or

arbitrary that its continuation may violate his or her individual rights under the Due Process

Clause and, therefore, the statute is unconstitutional as applied to him under specific




2
  8 U.S.C. § 1252(f)(1) prohibits class-wide injunctive relief that would enjoin or restrain the
operation of § 1226(c). The Jennings Court instructed the 9th Circuit to reconsider
§ 1252(f)(1)’s limitation to class-wide injunctive relief based on an as-applied constitutional
claim that would enjoin or restrain operation of the statute. Jennings, 138 S. Ct. at 851.



                                                  2
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 3 of 18



circumstances. But this inquiry is highly fact-specific and will necessarily be different in every

case. Accordingly, such claims must be raised by way of an individual petition for a writ of

habeas corpus when the alien believes that the particular circumstances of his case suggest that

his detention has become so “unreasonable” as to amount to an arbitrary deprivation of liberty.

       B. The Court Should Grant the Pending Motion to Decertify the Class Before
          Evaluating the Merits

       The First Circuit remanded this case “for reconsideration of the certification order.” Reid

v. Donelan, No. 14-1270, 2018 WL 4000993, at *1 (1st Cir. May 11, 2018). Thus, the Court

must first determine whether the Reid class should be decertified. It may then either evaluate

Plaintiffs’ motions to amend the complaint and modify the class, or determine whether the

Plaintiffs’ claim is capable of classwide relief at all. Only after resolving these issues should the

Court turn its attention to any merits analysis of an as-applied constitutional challenge after

appropriate briefing on summary judgment.

       C. Response to the Court’s Inquiries

       At the September 17, 2018 hearing, the Court articulated a desire “to understand what’s

happening in the field” and “to understand the case a little better” before moving to “briefing on

summary judgment.” Reid September 17, 2018 Hearing Transcript (“Transcript”), p. 60.

Specifically, the Court inquired about the length of time required to complete removal

proceedings; the types of criminal convictions that warrant mandatory detention under § 1226(c);

the length of criminal incarceration as compared to immigration detention; the types of relief

§ 1226(c) aliens may apply for; and the likelihood of success in receiving such relief from

removal. See Transcript pp. 9-10, 20, 46, 56, 60-61. Defendants emphasize that, while this type

of information may be relevant to the merits of an individual alien’s constitutional due process

challenge to his or her continued mandatory detention, gathering such information and data




                                                  3
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 4 of 18



before the Court decides the foundational legal issue of class decertification is both premature

and extremely burdensome.

        In any event, Defendants submit relevant statistics from the Executive Office of

Immigration Review’s (“EOIR”) on immigration case completion times for detained individuals

at the Boston and Hartford Immigration Courts who have removal charges that may trigger

mandatory detention under 8 U.S.C. § 1226(c), as well as information regarding average

processing times for those cases appealed to the Board of Immigration Appeals (“BIA”). See

Defendants’ Exhibit 1, Declaration of Benjamin B. McDowell and Appendix.3 The data reflects

that:

            •   Over the past five years, the median completion time in non-appealed cases
                involving detained aliens with removal charges that trigger 1226(c) detention was
                below 45 days at the Boston Immigration Court, and was below 40 days at the
                Hartford Immigration Court.

            •   For non-appealed cases involving detained aliens with removal charges that
                trigger 1226(c), the Boston Immigration Court completed the vast majority
                (approximately 90%) of cases prior to the six-month mark for FY 2014 – 2018.
                Indeed, in FY 2018, only 18 cases in Boston meeting the above criteria took over
                six months to resolve. In the Hartford Immigration Court only four cases took
                longer than six months to resolve in FY 2018. For appealed cases, Boston
                completed all but eight cases in less than six months and Hartford did not have
                any cases that took longer than six months to resolve.

            •   In cases that were appealed to the BIA, the median completion time at the
                immigration judge (“IJ”) level was less than 100 days at the Boston Immigration
                Court and less than 80 days at Hartford in 2018. The data reflect that in 2018, it
                took EOIR a median completion time of less than nine months to complete both
                stages of IJ adjudication and BIA appeal in cases originating in Boston and
                Hartford.

            •   In 2018, 12% of detained aliens with charges of removal that trigger mandatory
                detention were granted relief by IJs at the Boston Immigration Court (20/168) in
                non-appealed cases, and 10% had their removal cases terminated (18/168). In

3
  Defendants submit this data in response to the Court’s request for “readily available
information”. See Transcript p. 60. By doing so, they are not waiving their objection to
Plaintiffs’ request for expedited discovery.



                                                 4
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 5 of 18



                Hartford, only six aliens were granted relief at the IJ stage and none received
                termination in 2018 in non-appealed cases. In appealed cases, no alien was
                granted relief (0/32) by IJs at the Boston Immigration Court and only 3 out of 32
                received termination in 2018. In appealed cases, no alien was granted relief or
                received termination at the IJ level in Hartford in 2018. 4

       Additionally, EOIR prevents arbitrary detention under 8 U.S.C. § 1226(c) by providing

Joseph 5 hearings and by prioritizing the adjudication of cases involving detained aliens. In fact,

all cases involving individuals in detention, including aliens properly subject to mandatory

detention under § 1226(c), are priorities for completion. See EOIR, Memorandum: Case

Priorities and Immigration Court Performance Measures (Jan. 2018) available at

https://www.justice.gov/eoir/page/file/1026721/download. The designation of a category of

cases as priority indicates an expectation that such cases will be completed expeditiously and

without undue delay, consistent with due process. See id. EOIR has always had a goal of

completing 80% of all non-status detained removal cases within 60 days of DHS’s filing the

charging document. See Dep’t of Justice FY17 Annual Performance Report and FY2019

Performance Plan at 44 (Feb 2018) available at

https://www.justice.gov/doj/page/file/1033761/download#goals.




4
   EOIR has also published statistics regarding case completion times nationwide for detained
aliens with removal charges that may trigger mandatory detention. See Executive Office for
Immigration Review, Certain Criminal Charge Completion Statistics (Aug. 2016) available at
https://www.justice.gov/sites/default/files/pages/attachments/2016/08/25/criminal-charge-
completion-statistics-201608.pdf
5
  A Joseph hearing provides an alien an opportunity to contest the government’s basis for
mandatory detention “by demonstrating that he is not an alien, was not convicted of the predicate
crime, or that the [government] is otherwise substantially unlikely to establish that he is in fact
subject to mandatory detention.” Demore v. Kim, 538 U.S. 510, 514 n.3 (2003); Matter of
Joseph, 22 I. & N. Dec. 799, 806 (B.I.A. 1999) (An IJ or BIA determines whether DHS/ICE “is
substantially unlikely to establish at the merits hearing, or on appeal, the charge or charges that
would otherwise subject the alien to mandatory detention.”); 8 C.F.R. § 1003.19(h)(2)(ii). An
alien may appeal the IJ’s Joseph decision to the BIA. See 8 C.F.R. § 1003.1(b)(7).



                                                 5
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 6 of 18



       EOIR also encourages IJs to limit the number of continuances granted in removal cases,

especially those involving detained aliens. See EOIR, Office of the Chief Immigration Judge

OPPM 17-01: Continuances available at https://www.justice.gov/eoir/file/oppm17-01/download.

Similarly, the BIA prioritizes the adjudication of detained cases. See 8 C.F.R. 1003.1(e)(8) (BIA

appeals should be disposed of within 90 days or 180 days . . . “with a priority for cases . . .

involving detained aliens.”). Indeed, in 2017 the BIA exceeded its goal of completing 90% of

detained appeals within 150 days. See Dep’t. of Justice FY17 Annual Performance Report at 45.

Additionally, an alien can always file a motion to advance his or her hearing date if he believes

his detention has become prolonged. See Immigration Court Practice Manual Ch. 5 at 109

(2018) available at https://www.justice.gov/eoir/page/file/1084851/download

       Notwithstanding EOIR’s efforts to prioritize detained cases, an IJ must “safeguard due

process above all [else].” OPPM 17-01: Continuances at 3. Simply put, statistics alone do not

tell the whole story. EOIR provides robust process 6 and the passage of time in removal




6
   After DHS charges an alien with violating immigration laws, EOIR decides whether that
individual is removable from the country and if found removable, whether they qualify for
protection or relief from removal. An alien’s initial appearance in immigration court is at a
master calendar hearing at which the alien will be advised of his rights, have the removal charges
explained to him, have the IJ explain how to apply for various forms of relief, and be provided a
list of pro bono attorneys. 8 C.F.R. § 1240.10(c); see also Dep’t. of Justice Fact Sheet, EOIR an
Agency Guide at https://www.justice.gov/eoir/page/file/eoir_an_agency_guide/download.
Additionally, it is EOIR’s policy that at least one continuance should be granted to allow an alien
sufficient time to try to retain counsel. See OPPM 17-01: Continuances at 4. Further, IJs may
grant continuances for attorney preparation, especially if the issues in the case are “complex.”
See id. If an alien contests the charges of removal, the IJ will hold a hearing on the issue. 8
C.F.R. § 1240.10(c). An alien also has an opportunity to apply for various forms of relief from
removal. To adjudicate the alien’s application for relief, the IJ will conduct a “merits hearing,”
at which the alien has an opportunity to present evidence, including witness testimony, and an
opportunity to cross-examine government witnesses. 8 U.S.C. § 1229a(b)(4). And an alien who
is unsatisfied with the outcome of his or her case has an opportunity to file an appeal with the
BIA. 8 C.F.R. § 1003.1(b).




                                                  6
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 7 of 18



proceedings typically reflects the alien’s decision to avail himself of various due process

protections available in immigration court and the IJ’s efforts to ensure due process.

       Next, in response to the Court’s request for details into the types of criminal acts and/or

convictions that cause an alien to fall under § 1226(c)’s mandatory detention (Transcript pp. 9-

10), Defendants refer the Court to Defendants’ Exhibit 2, “Summary of Offenses, Crimes, and

Convictions Referenced in 8 U.S.C. § 1226(c)”. Also, in response to the Court’s request for

“letters” about cases where other courts rule on this issue post-Jennings (Transcript p. 54),

Defendants have compiled a list of several post-Jennings district court decisions from eight

different jurisdictions that address the constitutional “reasonableness” of § 1226(c) detention,

and determine that the inquiry requires an individualized, case-specific analysis — not a bright-

line rule. See Defendants’ Exhibit 3, “Case List”.

       D. Plaintiffs Are Not Entitled To Expedited Discovery

       Plaintiffs attempted to gain expedited discovery in this case by submitting the attached

letter and Request for Production to Defendants on October 3, 2018. See Defendants’ Exhibit 4

– Letter from Plaintiffs. On October 4, 2018, Defendants conferred with Plaintiffs telephonically

and informed Plaintiffs that the government did not believe that the Court ordered such discovery

at the September 17, 2018 hearing, and furthermore, Defendants believed that such expedited

discovery requests were premature and not relevant to the legal posture of the case.

       Although a single, legal question can dispose of the claims in this case, Plaintiffs have

continuously sought broad discovery7 in this matter since 2013. ECF No. 92. Each time, Judge



7
   The Federal Rules of Civil Procedure permit discovery of “any non-privileged matter that is
relevant to any party’s claim or defense, and proportional to the needs of the case, considering
the importance of the issues at stake in the action . . . the importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed discovery outweighs its
likely benefit. See Fed. R. Civ. P. 26(b)(1) (emphasis added).



                                                 7
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 8 of 18



Ponsor determined that discovery was either not warranted or was only permitted on a very

limited and targeted basis. 8 Accordingly, Defendants believe that the Court should not permit

Plaintiffs to seek expedited discovery in this case at all, and certainly not until the preliminary

motions—motions to decertify the class, modify the class, and amend the complaint—have been

resolved.




8
  On November 27, 2013, Plaintiffs sought to compel Defendants to respond to interrogatories,
document requests, and 30(b)(6) depositions “on an expedited basis,” before the Court certified
the Reid class. See ECF No. 71. Judge Ponsor denied Plaintiffs’ request as moot on January 22,
2014. See ECF No. 87. Plaintiffs continued to press the Court for “eight (8) months of
discovery,” which the Court denied on March 3, 2014, noting that “at the moment, however, the
need for discovery does not appear compelling.” ECF No. 101 at 2; ECF No. 94 at 2. On April
20, 2015, Plaintiffs again sought an order to compel discovery “about the identification of class
members and notification processes of class members and class counsel.” See ECF No. 182 at
27; ECF No. 211-1. On July 8, 2015, after noting that Plaintiffs’ counsel were not “satisfied”
with Defendants’ informal “attempts to provide” Plaintiffs with information about identification
and notification procedures of Reid class members, the Court allowed Plaintiffs to notice “two
depositions.” ECF No. 236. Again, on November 24, 2015, Plaintiffs sought more formal
discovery asserting that it was “necessary to speak to a witness that can testify to remaining
topics outlined in the 30(b)(6) notice.” See ECF No. 259. And on December 14, 2015, the Court
allowed Plaintiffs to “conduct the deposition for no more than a total of two hours of the
individual or individuals identified as knowledgeable by Defendants.” See ECF No. 267 at 2.
Despite taking this discovery, on February 10, 2017, Plaintiffs filed another motion to compel
discovery based on their supposed “ongoing difficulties” encountered by Plaintiffs in contacting
detained Reid class members. See ECF No. 331. On March 23, 2017, Judge Ponsor denied that
discovery motion. See ECF No. 344.



                                                  8
          Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 9 of 18



II.       Plaintiffs’ Response

          Pursuant to the Court’s September 17, 2018 Order instructing both parties to submit a

joint status report, Plaintiff Mark Reid, on behalf of himself and others similarly situated

(“Plaintiffs”), and Defendants Christopher Donelan, et. al, respectfully submit this Joint Status

Report:


Procedural History

          During the hearing on September 17, this Court instructed the parties to “confer and find

out what information is out there” in order to “understand what’s happening in the field”

regarding the government’s use of prolonged detention under Section 1226(c). See Transcript of

Motion Hearing at 60, Dkt. No. 413. In accordance with the Court’s instructions, counsel for

Plaintiffs emailed counsel for Defendants on September 19 to schedule a time to confer

regarding the development of a record as requested by the Court, including targeted discovery.

On September 24, Defendants’ counsel responded that they did not believe the Court had

approved discovery, that they were discussing with their clients how to respond to the Court’s

requests, and that they were available to confer the first week of October.

          The parties agreed to confer on October 4. The day before, Plaintiffs’ counsel sent a letter

articulating their understanding of the scope of the Court’s requests for information, and

requesting production of records in four areas. See Plaintiffs’ Exhibit A. By reply email,

Defendants’ counsel reiterated their view that discovery was not ordered by the court.

          During the meet and confer call, the parties confirmed their positions with regard to the

Court’s information requests. Defendants’ position was that Plaintiffs’ requests for production

were not ordered by the Court. Plaintiffs maintained their position that the Court’s stated interest

in acquiring empirical information to understand the implementation of the Government’s




                                                   9
       Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 10 of 18



Section 1226(c) detention practice requires Defendants to make available targeted and

responsive data.

       On October 8, Plaintiffs’ counsel emailed Defendants’ counsel to provide a summary of

Plaintiffs’ understanding of Defendants’ position based on the meet and confer call and a plan to

move forward to submit the Joint Status Report. Counsel for Defendants responded on October 9

that “the government intends to provide information relevant to addressing the Court’s inquiries,

but not to Plaintiffs’ requests for expedited discovery” and that Defendants would share with

Plaintiffs the information they plan to provide the Court on October 16.

                                   PLAINTIFFS’ POSITION

       In accordance with the Court’s directive, articulated at the September 17 Motion Hearing,

to develop an evidentiary record in the case, Plaintiffs seek limited discovery and request that the

Court order parties (1) to confer regarding a Federal Rule of Civil Procedure 26(f) report within

10 days, (2) submit the report within 10 days of conferral, and (3) commence discovery upon

submission of the report.

       Defendants have superior access to information regarding detention practice under

Section 1226(c). Thus, Defendants are in the best position to make available information relevant

to the Court’s inquiries. However, Defendants have declined to share with Plaintiffs the data by

which they arrived at their figures and the methodologies by which they calculated those figures.

In order to facilitate a fuller and more reliable understanding of the government’s detention

practices per the Court’s request, Plaintiffs seek limited discovery.

       Plaintiffs have had no opportunity to view any of the government’s exhibits, and have not

seen or verified the methodologies or the list of cases appended. The only class action challenge

brought by Section 1226(c) detainees of which Plaintiffs are aware is Rodriguez.




                                                 10
       Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 11 of 18



       In the interim, to assist the Court’s understanding of the questions it raised at the

September 17 Motion Hearing, Plaintiffs’ counsel investigated and produced both qualitative and

quantitative empirical information available to them and have reproduced it for the Court’s

consideration, below.

Factual Background

       The stories of named plaintiff Mark Reid and Reid class member Arnoldo Rodriguez

illustrate the human cost associated with the procedural and legal complexities of prolonged

detention without an opportunity to be heard.

       The government subjected Mark Reid to mandatory detention for over fourteen months at

Franklin County Jail. Finally, after this Court’s consideration of his habeas petition, Mr. Reid

was provided the opportunity to make a case for his release from immigration detention at a bond

hearing in February 2014. At Mr. Reid’s bond hearing, the Immigration Judge set bond in the

amount of $25,000. Mr. Reid posted the bond and, shortly thereafter, was released. Over the

five-and-a-half years since Mr. Reid’s release on bond, the Board of Immigration Appeals has

ruled in his favor three times. Mr. Reid was recently found to have not committed an aggravated

felony by the Immigration Judge, opening up alternative avenues for him to secure permanent

immigration relief. By the time of Mr. Reid’s next individual hearing, he will have spent

approximately six years in removal proceedings. If not for the intervention of this Court, Mr.

Reid would never have had a hearing over whether his detention was necessary. See Pls.’ Suppl.

56.1 Statement of Undisputed Facts in Supp. of Suppl. Mem. in Supp. of Mot. for Summ. J., Dkt.

No. 387-2 [hereinafter “SSOUF”] ¶ 22-25.

       The government incarcerated Reid class member Arnoldo Rodriguez at Bristol County

Jail Immigration Detention Center for over a year and a half – from July 2016 until February




                                                 11
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 12 of 18



2018 – while he litigated his immigration proceedings. He was released on bond in February

2018 and continues to contest his removal; the First Circuit and the Board of Immigration

Appeals have remanded his case to the immigration judge, illustrating the importance of

appellate and federal court review in class members’ immigration cases. Prior to his detention,

Mr. Rodriguez worked three jobs to support his three U.S. citizen daughters and one U.S. citizen

grandson. His youngest daughter has a learning disability and struggled in school while he was

detained. Since his release, his daughter has resumed living with Mr. Rodriguez and her grades

have improved. SSOUF ¶ 45-47. Mr. Rodriguez continues to contest removability in his

immigration proceedings and now able to provide for his family at the same time.

       Mr. Reid and Mr. Rodriguez are emblematic of the approximately 108 current and former

Reid Class Members and the proposed new Reid Class Members housed by the Strafford County

Sherriff’s Office.

Plaintiffs’ Aggregate Data on Individuals Detained under Section 236(c)

       In order to facilitate the Court’s understanding of the inquiries it posed at the September

17 Motion Hearing, Plaintiffs have investigated and summarized the responsive empirical data

available to them and reproduce that information below.


   1. Plaintiffs are aware of at least 79 individuals detained under Section 1226(c) in

       Massachusetts who have had bond hearings pursuant to the May 2014 injunction in Reid.

       See SSOUF ¶ 3.

   2. Of the Reid bond hearings for which Plaintiffs were able to determine the outcome, 44%

       (35 out of 79) resulted in bond being granted. Id. ¶ 4.

   3. Length of Detention: According to the government’s corrections to its representations to

       the Supreme Court in Demore v. Kim, 538 U.S. 510 (2003), in cases where an appeal of




                                                12
   Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 13 of 18



   an immigration judge decision to the Board of Immigration Appeals is taken, statistics

   from the Executive Office of Immigration Review show that the average length of

   detained proceedings under Section 1226(c) is 382 days. SSOUF ¶ 21

4. In the year before the implementation of the Reid injunction, individuals detained under

   Section 1226(c) whose cases lasted more than six months in Hartford or Boston

   Immigration Courts had an average proceeding length of 352 days. Id. ¶ 6.

5. In the Central District of California, the average length of detention under 1226(c) for a

   set of approximately 1,000 studied individuals detained over six months was 427 days.

   Detention lasted up to 1,585 days in that cohort. See Respondents’ Suppl. Br. at 5,

   Jennings v. Rodriguez, 134 S.Ct. 471 (2018).

6. Immigration Relief: In the year before the implementation of the Reid injunction, 27% of

   individuals detained under Section 1226(c) whose cases lasted more than six months in

   the Hartford or Boston Immigration Courts were ultimately granted immigration relief or

   termination of their removal proceedings. By comparison, the success rate for all

   individuals detained throughout their removal proceedings was 15%. SSOUF ¶ 7.

7. Presentment Timeline: According to court filings in a parallel case in the Second Circuit,

   Section 1226(c) detainees with cases at the Varick Street Immigration Court and Batavia

   Immigration Court in New York spend an average of 43 days and 34 days respectively in

   detention before their first appearance in immigration court. See Pls’ Mem. of Law in

   Supp. of Mot. for Class-Wide Prelim. Inj. at 3, Sajous v. Decker, No. 18-CV-2447

   (S.D.N.Y. Apr. 25, 2018).

8. As the above examples of Mr. Reid and Mr. Rodriguez demonstrate, proceedings often

   drag on because the Board of Immigration Appeals and/or the federal Circuit Courts




                                            13
Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 14 of 18



identify errors made by immigration judges. Plaintiffs’ position is that the causes of delay

in a detainee’s immigration proceedings are relevant to the question of whether a detainee

should be released, not to the question of whether, or when, a detainee is entitled to a

hearing. Nevertheless, to the extent the Defendants argue that the causes of delay are

relevant to eligibility for a hearing, the examples of Mr. Reid and Mr. Rodriguez

demonstrate that delays are not necessarily the fault of the detainee (and the discovery

Plaintiffs seek is likely to yield additional similar examples). Furthermore, courts have

held that due process prohibits penalizing immigrants for taking advantage of the legal

protections afforded them. See, e.g., Ly v. Hansen, 351 F. 3d 263, 272 (6th Cir. 2003)

(“[A]ppeals and petitions for relief are to be expected as a natural part of the process. An

alien who would not normally be subject to indefinite detention cannot be so detained

merely because he seeks to explore avenues of relief that the law makes available to him.

Further, although an alien may be responsible for seeking relief, he is not responsible for

the amount of time that such determinations may take. The mere fact that an alien has

sought relief from deportation does not authorize the [government] to drag its heels

indefinitely in making a decision. The entire process, not merely the original deportation

hearing, is subject to the constitutional requirement of reasonability.”) In fact, every court

of appeals to consider it has rejected the government’s view that all mandatory detention

remains reasonable in relation to its purpose if the delay is caused by the time needed for

individuals to litigate their cases, regardless of detention length. See Sopo v. U.S.

Attorney Gen., 825 F.3d 1199, 1218 (11th Cir. 2016); Ly v. Hansen, 351 F.3d 263, 272

(6th Cir. 2003); Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d 469, 476 (3d Cir.

2015); Reid v. Donelan, 819 F.3d 486, 500 n.4 (1st Cir. 2016).




                                          14
        Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 15 of 18



Plaintiffs’ Requests for Production

        Plaintiffs requested Defendants provide information that would be relevant in answering

the questions that this Court posed regarding the detention regime under Section 1226(c). See

Plaintiffs’ Exhibit A. The first request corresponds with records that the Executive Office of

Immigration Review (EOIR) has made publicly available from its electronic database of

immigration court proceedings. The spreadsheets available online provide anonymized

information on immigration charges, detention, and case outcomes for individuals in removal

proceedings, including individuals subject to mandatory detention under Section 1226(c).

Unfortunately, unless Defendants produce information matching A-numbers with the anonymous

case identification numbers used in the public version of the EOIR data, there is no way to match

EOIR data with ICE data, and therefore no way to match critical ICE information (for example,

on length of detention) with critical EOIR information (for example, on success in applications

for relief).

        Additionally, Defendants have provided no individual-level ICE data that would allow

the calculation of basic descriptive statistics concerning the class, such as the information on

length of detention in ¶ 5 above. (That information comes from data produced by ICE in another

case.) As explained in the Declaration of David Hausman, Dkt. No. 387-5, ¶ 8, with EOIR data

alone, length of detention must be approximated using information on case length rather than the

more precise information on the dates that an individual is booked into and out of ICE custody—

information that only ICE, and not EOIR, maintains. And without ICE’s production of data, there

is no way to link EOIR data with ICE’s more detailed and reliable information on detention and

factors that would bear on the reasonableness of detention under Section 1226(c).




                                                 15
       Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 16 of 18



Plaintiffs’ Conclusion

       In order to facilitate a fuller and more reliable understanding of the government’s

detention practices per the Court’s request, Plaintiffs seek limited discovery and request that the

Court order parties (1) to confer regarding a Federal Rule of Civil Procedure 26(f) report within

10 says, (2) submit the report within 10 days of conferral, and (3) commence discovery upon

submission of the report.


Respectfully,

Erin Drake, Law Student Intern                Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern                Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*              600 Atlantic Avenue
Amber Qureshi, Law Student Intern             Boston, MA 02210
Marisol Orihuela†                             Tel: 617-646-8000
Michael Wishnie (BBO# 568654)                 Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.              anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520                           Michael K.T. Tan†
Phone: (203) 432-4800                         ACLU Immigrants’ Rights Project
Fax: (203) 432-1426                           125 Broad Street, 18th Floor
marisol.orihuela@ylsclinics.org               New York, NY 10004
michael.wishnie@ylsclinics.org                212-519-7848 (p)
                                              212-549-2654 (f)
Ahilan T. Arulanantham†                       mtan@aclu.org
ACLU Immigrants’ Rights Project
1313 West 8th Street                          Counsel for Plaintiffs
Los Angeles, CA 90017
                                              *
213-977-5211                                      Law student appearance forthcoming.
                                              †
aarulanantham@aclusocal.org                       Admitted pro hac vice.




                                                   16
Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 17 of 18



                             Respectfully submitted,

                             CHAD A. READLER
                             Acting Assistant Attorney General
                             Civil Division

                             WILLIAM C. PEACHEY
                             Director, District Court Section
                             Office of Immigration Litigation

                             COLIN A. KISOR
                             Deputy Director, District Court Section
                             Office of Immigration Litigation

                             ELIANIS PEREZ
                             Assistant Director

                             /s/ Lauren E. Fascett
                             LAUREN E. FASCETT
                             Trial Attorney
                             United States Department of Justice
                             Civil Division
                             Office of Immigration Litigation
                             District Court Section
                             P.O. Box 868, Ben Franklin Station
                             Washington, D.C. 20044
                             (202) 616-3466
                             Lauren.Fascett@usdoj.gov




                               17
       Case 3:13-cv-30125-PBS Document 415 Filed 10/17/18 Page 18 of 18



                               CERTIFICATE OF SERVICE
                               Case No.: No. 3:13-cv-30125-PBS

       I hereby certify that on October 17, 2018, I filed the foregoing Joint Status Report and

Exhibits on the CM/ECF for the District of Massachusetts. All parties are registered CM/ECF

users and were served electronically.


                                             /s/ Lauren E. Fascett
                                             LAUREN E. FASCETT
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation
                                             District Court Section
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, D.C. 20044
                                             (202) 616-3466
                                             Lauren.Fascett@usdoj.gov




                                               18
